 

pee hs Aba] Red hie ae Leb) mit Eis hms ee-1ely adOun3

 

3
oO or
° _
o ‘ueAUIPJIW 4!IUUO ‘O3D-0D NO lea aseajd ‘saluinbul ssoulsnq mo
LL
< Jayjo 4104 "NOK 0} Jsasoj> JUuasy JO dAe]UISaIday 3} }e}UOD aseajd ‘UOIJEWIOJU! =
4 3JJOW JO4 “APIMPJJOM Sjuasy pure SaAijejUuasaiday jo Ajiwey Suimous e SACU OMA Lu
3
Qa
: sjusbBy
<<
oO
N
MN
©
oO
oO
ue SOAI}E]USNSedeH
5 =
Ss |
%
oO
O
S$ 3
WWOddNS = SIN3DVONVSd3H = SLONGOHd «= SBIDOTONHOZL §=— sano -
OF!

/squabe-pue-sdaz/wos'saibojouyxa}-<
=

Doc #: 13-4 Filed: 08/04/2

are

Pade: Soho 8.0) eae ED Deer i Reel easy
SIN hese)

adoing

ic] Wa aah TAME eer BEE PEL Ly
VSN 3 VAVNV)D

COTFE TU arp erel

ral

TATA RN Ae AEST RCP
VIGWOT1O)

CBIR batts

(ey ead 7a ea ea TLE
YSN 72 VGVNVD

ejuswy yuo

Pi Eb

a
ELSA a eT LTE DEE ao)

iat te)

DPISrS ty mee ult

&

Ser gst sw el OP ea ra UL Paar
AA bSoT ape!

eco ares L ST ae |

Mab VIWIWY H1INOS A )PE LA haa Pele.

Pa

eo
MELT o ie CoB NPE ait ate lol Po PCL STs

(vai4ol1d) ¥sn

CDISELUiemt peer)

ene rAd A) Pee Cee eo Le

EN eF em AeA Olt ha ap eel Oh

eum ra ar sotesrar |

elshar}

/sjuabe-pue-sdai/worsaibojouysay-ap-wuerpes @

 
